Order entered April 24, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01409-CV

                                 LEATHA A. MUNAI, Appellant

                                                  V.

                                 WILLIAM K. MUNAI, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF 04-04859

                                              ORDER
       The Court has before it appellant’s April 22, 2013 request for an extension of time in

which to file her brief. The Court GRANTS the motion in part and ORDERS appellant to file

her brief within forty-five days of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE